Citation Nr: 0738447	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-39 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence had been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1961 to 
February 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied reopening of the veteran's 
previously denied claim of entitlement to service connection 
for PTSD.  The veteran perfected a timely appeal of this 
determination to the Board.

The veteran had requested a hearing before a traveling 
Veterans Law Judge, but withdrew this request in a May 2006 
written statement.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This issue must be remanded for proper notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).

For a claim to reopen a previously denied claim of service 
connection, the VCAA requires VA to provide a notice letter 
that describes the basis of the previous denial, as well as 
the evidence necessary to substantiate the element or 
elements of service connection found to be unsubstantiated in 
the previous denial.  The failure to provide this notice 
prior to the adjudication of a veteran's claim generally 
constitutes prejudicial error by VA.  See Kent v. Nicholson, 
20 Vet. App. 1, 10 (2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In the instant case, the veteran was provided a notice letter 
in March 2003.  In the March 2003 letter, the RO informed the 
veteran of the criteria to establish service connection, that 
the veteran was previously denied service connection for 
PTSD, that in order for VA to reopen the veteran's claim of 
entitlement to service connection for PTSD the veteran had to 
submit new and material evidence, and of the definition of 
new and material evidence.  However, the March 2003 letter 
did not describe the basis of the previous denial of the 
veteran's service connection claim for PTSD.

In a May 2006 Supplemental Statement of the Case (SSOC), the 
RO informed the veteran that he had been denied service 
connection for PTSD in an August 1997 rating decision because 
he did not supply specific enough information to verify his 
in-service stressors, and that his claim could be reopened 
upon receipt of information that would allow for verification 
of the incidents reported to have resulted in the diagnosis 
of PTSD.  While the May 2006 SSOC describes the basis of the 
previous denial of the veteran's service connection claim for 
PTSD, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in that previous denial, such information, 
when provided in the SSOC, is not sufficient to satisfy the 
notification requirements of the VCAA, which must be 
contained in an affirmative VCAA notification letter.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a VCAA notice 
letter under 38 U.S.C.A. §§ 5103, 5103A 
and 38 C.F.R. § 3.159.  Such notice 
should inform the veteran of the basis 
of the August 1997 denial, as well as 
the evidence necessary to substantiate 
the element or elements of service 
connection found to be unsubstantiated 
in the previous denial.  Specifically, 
such notice should inform the veteran: 
(1) that his service connection claim 
for PTSD was denied in August 1997 
because the evidence failed to 
establish either that he engaged in 
combat with the enemy and had a claimed 
stressor related to that combat, or 
that one of his claimed in-service 
stressors occurred; and (2) that his 
claim could be reopened upon receipt of 
information that would allow for 
verification of the incidents reported 
to have resulted in the diagnosis of 
PTSD.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

